DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 12/15/2021.
Claims 1, 3-7, 15-16, 18-21, and 23-28 are pending.

Response to Arguments
Applicant’s amendments and remarks filed on 12/15/2021 have been fully considered. The amendments presented necessitate the new grounds of rejections below.
Applicant argues: “In contrast, in the claimed embodiments of original claim 2 (incorporated into claim 1 in the currently-amended claims), user equipment previously uses power 1 to transmit the preamble over multiple beams (assuming beam 1, beam 2 and beam 3), and no feedback is received. The user equipment then uses the increased power 2 to send the preamble over beam 1, beam 2 and beam 3, and no feedback is received. Now the user equipment selects any one of beam 1, beam 2 or beam 3 again, such as beam 1 to transmit the preamble, if a value of a pilot power boost counter does not reach a maximum value at this time, the user equipment will use increased power 3 to send the preamble, while if the value of a pilot power boost counter reaches the maximum value at this time, the user equipment will use power 2 (the previous transmission power) to transmit the preamble.” It is noted that some of the argued language missing from the reference to Zhang is not currently being claimed. The claims make no reference to multiple beams or feedback and if Applicant desires this to be considered as distinguishable over the prior art, then the claims should recite this language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 15-16, 18-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (USPN 10,849,076; hereinafter Lin; that has an effective filing date of Provisional application filed 06/26/2017) in view of Zhang et al. (US Patent Application Publication 2021/0282194; hereinafter Zhang).
Regarding claims 1, 15 and 16 Lin discloses a random access method, a user equipment, and a non-transitory computer readable medium, which stores a computer program, comprising:
a processor (UE 211 in fig. 2, processor 213); and
memory for storing instructions executable by the processor (UE 211 in fig. 2, memory 212);
wherein the processor is configured to:
determining whether a currently selected beam for transmitting a preamble is identical to one of at least one recorded beam previously selected for transmitting the (col. 6, lines 50-55; col. 7, lines 37-56; wherein the UE makes a beam determination, previous beam selection result determination that specifies whether the current UL/DL beams are to be reused or they have changed);
clearing all the recorded beams, wherein the currently selected beam is identical to one of the at least one recorded beam (col. 7, lines 37-56; PHY layer maintains or updates previous information);
recording the currently selected beam, transmitting the preamble at a boosted pilot transmit power when it is determined the value of a pilot power boost counter (col. 7, lines 37-56; PHY layer maintains or updates previous information, and power is ramped based on the power ramping counter and the beam information being unchanged); and
transmitting the preamble at a previous pilot transmit power when it is determined the value of the pilot power boost counter (col. 6, lines 47-60; col. 7, lines 3-56; wherein the preamble is transmitted at a previous transmit power for changed beams).
Lin does not explicitly disclose, but Zhang in the same field of endeavor discloses the pilot power boost counter reaching/not reaching the maximum value (paragraphs 0074, 0091-0098; wherein power ramping and beam reselection are determined based on the maximum value of a preamble transmission power counter). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lin with the teachings of Zhang in order to achieve efficient RACH procedure (Zhang: paragraph 0030).
Regarding claims 3, 18, and 23 the modified Lin discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: (col. 6, lines 47-60; col. 7, lines 3-56; wherein the power ramping counter is increased by a step value of 1).
Regarding claims 4, 19, and 24 the modified Lin discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: when the currently selected beam is not identical to any of the recorded beams, recording the currently selected beam and transmitting the preamble at a previous pilot transmit power (fig. 5; col. 7, lines 37-56; PHY layer maintains or updates previous information, for updated beams the transmission power reverts to the previously used value).
Regarding claims 5, 20, and 25 the modified Lin discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, wherein transmitting the preamble at the boosted pilot transmit power comprises: boosting the pilot transmit power by one step value, and transmitting the preamble at the boosted pilot transmit power (col. 6, lines 47-60; col. 7, lines 37-56; power is boosted by one and the preamble is sent at the ramped value when the beams are unchanged).
Regarding claims 6, and 21 the modified Lin discloses the random access method according to claim 1, and the non-transitory computer-readable storage medium according to claim 16, wherein the recording the currently selected beam comprises: recording the currently selected beam in a medium access control layer or a physical layer (col. 7, lines 37-56; MAC and PHY keep values for beams and power).
Regarding claims 7, 26 and 28 the modified Lin discloses the random access method according to claim 6, and the user equipment of claim 15 and the non-transitory computer-readable storage medium according to claim 21, further comprising: when the currently selected beam is recorded in the MAC layer, receiving information of the current selected beam from the physical layer over the MAC layer (col. 7, lines 37-56; values communicated between PHY and MAC); and when the currently selected beam is recorded in the physical layer, at each time of transmitting the preamble, transmitting indication information to the MAC layer by the physical layer, the indication information being intended to indicate whether the current transmitting of the preamble requires boosting the pilot transmit power or requires accumulating the value of the pilot power boost counter by 1 (col. 7, lines 37-56; values communicated between PHY and MAC).
Regarding claim 27 the modified Lin discloses a mobile terminal implementing the method of claim 1, wherein the mobile terminal is configured to boost a transmit power when the mobile terminal switches the beam, to thereby improve a probability for a base station to receive the preamble (col. 7, lines 3-56; wherein when only one of the UL or DL beam is switched, the UE boosts power).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200059971 to Qian et al. – that discloses a user equipment re-attempting of random access (fig. 23).
USPGPUB 20200245200 to Xiong et al. – that discloses when the contention resolution of the UE is failed, the random access is reattempted after the power or the transmitting beams is adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466